Appeal from a decree of Surrogate’s Court, entered in Essex County, which admitted to probate the last will and testament and four codicils of Florence Delano, deceased. Appellants object to the probate of the will. They claim reversible error was committed by the trial court when it foreclosed testimony by an attorney, not the attorney who prepared the will and the codicils, of a telephone conversation he had with decedent on February 3, 1968 some three years after the execution of the last codicil. Decedent had called the witness seeking legal advice about her will. Appellants claim the conversation was admissible under CPLR 4503 (subd. [b]). We find no error in the court’s ruling. (CPLR 4503, subd. [a]; Matter of Matheson, 283 N. Y. 44.) Decree affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.